DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 9/27/2019.
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 4/8/2020 and 11/12/2020 is/are being considered by the examiner. 
Drawings



The drawings are objected to because the drawings are not readable and reproducible for publication purposes. Specifically, the hand-written text in Fig. 1-9, and 17 is not readable and reproducible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: 
- there appears to not be a space between “91” and “within” in line 5 of para. 0106
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 9, 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the control model" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is assuming claim 9 depends from claim 5, instead, which provides proper antecedence for the claim. 
Claim 11 recites the limitation "a detection of the presence of the second interconnectable flying vehicle" in the second to last line of the claim. It is unclear whether this detection is the same detected “presence of a second interconnectable flying vehicle” as recited in lines 3-4 of claim 11. For the purposes of examination, the examiner is interpreting “a detection of the presence…” to be “the detection of the presence…”, instead. 
Claim 17 recites the limitation "wherein reconfiguring the control model comprises…" in line 1.  There is insufficient antecedent basis for “reconfiguring the control model” in the claim. Thus, the claim is indefinite. 
Claims 12-16, 18-20 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-7, 10-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirkbride (US 2019/0389575 A1).
Regarding claim 1, Kirkbride teaches a method for dynamically configuring a flying surface comprising a plurality of interconnectable flying vehicles (“UAV cluster 10”, Fig. 1), the method comprising: 
(“control circuitry 52”, Fig. 8, control circuit 122a”, Fig. 14A) of a first interconnectable flying vehicle (“UAV 12a”, Fig. 14A), the presence of a second interconnectable flying vehicle (“UAV 12b”, Fig. 14A)
(“FIG. 8 is a functional block diagram illustrating some components of the UAV circuitry 50 carried by each individual UAV in UAV cluster 10. As seen in FIG. 8, the UAV circuitry 50 of each UAV comprises at least control circuitry 52, a memory 54, and communications interface circuitry 56. The control circuitry 52 comprises, for example, a microprocessor and controls the operation of the UAV in accordance with executing a control program stored in memory 54”, para. 0086,
“FIG. 16 is a flow diagram illustrating a method 140 for docking two UAVs 12a, 12b according to one aspect of the present disclosure. As detailed herein, method 140 of FIG. 16 is performed in two stages by the docking-jaw servo control circuit 122a of UAV 12a”, para. 0114, “In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142)”, para. 0115, “142”, Fig. 16); 
controlling, via the controller of the first interconnectable flying vehicle, an onboard thrust unit (“rotors 18 and their respective motors and control components”, para. 0073, Fig. 3A-3B) of the first interconnectable flying vehicle to cause the first interconnectable flying vehicle to form a joint (“grippers 136, 138, are in a “closed” state”, see para. 0111 citation below and Fig. 14B) by engaging one or more connectors (“grippers 132, 134, 136, 138”, Fig. 14A-14B) of the first interconnectable flying vehicle and the second interconnectable flying vehicle and to form a flying surface (see Fig. 1, wherein the “UAV cluster 10 is a unitary structure comprised of a plurality of individual, yet interconnected, UAVs 12, 14, 16…each individual UAV 12, 14, 16 in UAV cluster 10 is both physically and communicatively interconnected to at least one other individual UAV 12, 14, 16 in UAV cluster 10”, para. 0064) comprising the first interconnectable flying vehicle and the second interconnectable flying vehicle
(“For docking operations, the UAVs 12a, 12b are first flown so that they are in close proximity to each other…In other aspects, each UAV 12a, 12b autonomously controls its own movement toward the other”, para. 0105, “even though the UAVs 12a, 12b are coupled and in gross alignment with one another, their respective docking mechanisms are still not precisely aligned. Thus, aspects of the present disclosure configure the UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, “As seen in FIGS. 14A and 15A, the grippers 132, 134, as well as grippers 136, 138, are in an “open” state. In FIG. 14B and 15B, however, grippers 132, 134, and grippers 136, 138, are in a “closed” state. As those of ordinary skill in the art will appreciate, there are a variety of ways in which the grippers 132, 134, 136, 138 are configured so as to facilitate this functionality”, para. 0111, “152”-“162”, Fig. 16, see also “64”, Fig. 9).

Regarding claim 2, Kirkbride further teaches wherein engaging one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle comprises forming a rigid joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“As seen these figures, the self-aligning docking mechanism 110 of UAV 12a comprises a pair of edge extension clevises 112a, an arm 114a extending from each edge extension clevis 112a… Additionally, the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, wherein during the “second stage”, “the docking jaws 130a, 130b self-align to refine the gross alignment” which corresponds to Applicant’s “rigid joint”, see para. 0107 citation above in the rejection to claim 1).

Regarding claim 3, Kirkbride further teaches wherein engaging one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle comprises forming a flexible joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“As seen these figures, the self-aligning docking mechanism 110 of UAV 12a comprises a pair of edge extension clevises 112a, an arm 114a extending from each edge extension clevis 112a… Additionally, the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, wherein during “gross alignment”, the UAVs are “generally, but not precisely aligned” which corresponds to Applicant’s “flexible joint”, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106).

Regarding claim 4, Kirkbride further teaches reconfiguring the rigid joint into a flexible joint (“move between an open position for undocking, and a closed position for docking”, see para. 0104 citation above in the rejection to claim 2, wherein when “grippers 132, 134” are in an “open position” corresponds to Applicant’s “flexible joint”).

Regarding claim 5, Kirkbride further teaches: after engaging the one or more connectors between the first interconnectable flying vehicle and the second interconnectable flying vehicle, reconfiguring a control model executed by the controller of the first interconnectable flying vehicle to accommodate flight behaviors (“ability to fly and maneuver”, see para. 0064 citation below) (“ability to fly and maneuver”, see para. 0064 citation below) of the flying surface (“each individual UAV 12, 14, 16 comprises a plurality of motor-driven rotors 18 that provide the UAV 12, 14, 16, as well as the UAV cluster 10, with the ability to fly and maneuver above a ground surface”, para. 0064, “an individual UAV can be a rotor-based aircraft or “drone” capable of being controlled independently and/or as part of the UAV cluster 10 by a user and/or control program executing on a processing circuit”, para. 0070).

Regarding claim 6, Kirkbride further teaches wherein reconfiguring the control model comprises: 
detecting a joint type between the first interconnectable flying vehicle and the second interconnectable flying vehicle
(“the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, “UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, wherein the “open position” and the “closed position” of the “gripper 132, 134” corresponds to Applicant’s “joint type”); 
detecting a quantity of interconnectable flying vehicles (“number…of individual UAVs”, see para. 0065 citation below) connected within the flying surface (“The UAV cluster 10 may comprise any number and type of individual UAVs 12, 14, 16 needed or desired. According to aspects of the present disclosure, however, the number, type, and position of the individual UAVs 12, 14, 16 within the UAV cluster 10 depends on the particular mission intended for UAV cluster 10”, para. 0065); and 
implementing a control model reflecting the detected joint type and the detected quantity of interconnectable flying vehicles connected within the flying surface (see para. 0070 citation above in the rejection to claim 5).

Regarding claim 7, Kirkbride further teaches wherein reconfiguring the control model comprises receiving one or more control signals from a separate controller (“processing circuitry 82”, Fig. 10) and implementing a control model at the controller of the first interconnectable flying vehicle based at least in part on the received one or more control signals (“FIG. 10 is a functional block diagram illustrating some component parts of a computing device 80 configured to implement method 60 according to one aspect of the present disclosure”, para. .090, “a user of computing device 80 is able to select a mission to be assigned to a given UAV cluster 10, as well as input any parameters needed to ensure UAV cluster 10 completes its assigned mission successfully”, para. 0093).

Regarding claim 10, Kirkbride further teaches wherein detecting the presence of a second interconnectable flying vehicle comprises detecting, via one or more of: a proximity sensor, a pressure sensor, or a contact sensor (“such detection can be accomplished using one or more proximity sensors”, para. 0115).

	Regarding claim 11, Kirkbride teaches a method for dynamically configuring a flying surface comprising a plurality of interconnectable flying vehicles (“UAV cluster 10”, Fig. 1-2), the method comprising: 
(“control circuitry 52”, Fig. 8, control circuit 122a”, Fig. 14A) of a first interconnectable flying vehicle (“UAV 12a”, Fig. 14A, see also para. 0102-0103), the presence of a second interconnectable flying vehicle (“UAV 12b”, Fig. 14A, see also para. 0102-0103) connected with the first interconnectable flying vehicle via a joint (“connections”, see para. 0067 and 0068 citations below)
(“FIG. 8 is a functional block diagram illustrating some components of the UAV circuitry 50 carried by each individual UAV in UAV cluster 10. As seen in FIG. 8, the UAV circuitry 50 of each UAV comprises at least control circuitry 52, a memory 54, and communications interface circuitry 56. The control circuitry 52 comprises, for example, a microprocessor and controls the operation of the UAV in accordance with executing a control program stored in memory 54”, para. 0086,
“FIG. 2 illustrates a UAV cluster 10 configured to perform a mission according to the present disclosure. Particularly, UAV cluster 10 is created to comprise a plurality of individual mission UAVs 12 and a plurality of core UAVs…the individual UAVs 12, 14, 16, for use in creating the UAV cluster 10 are selected and interconnected physically and communicatively…In these aspects, the individual UAVs 12, 14, 16 are configured to autonomously dock with each other while in-flight and form the physical and communication connections”, para. 0067, “The connections formed by the individual UAVs 12, 14, 16 when creating or joining a UAV cluster 10 facilitate data communications between the individual UAVs 12, 14, 16, and allow them to dynamically share their resources with each other”, para. 0068), and 
configuring a control model implemented by the controller of the first interconnectable flying vehicle based at least in part on a detection of the presence of the second interconnectable flying vehicle (“The control program can, for example, define the mission assigned to…the UAV individually”, para. 0086).


Regarding claim 12, Kirkbride further teaches detecting a joint type between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, “UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, wherein the “open position” and the “closed position” of the “gripper 132, 134” corresponds to Applicant’s “joint type”).

Regarding claim 13, Kirkbride further teaches wherein detecting a joint type comprises determining whether a joint is a rigid joint or a flexible joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (wherein during the “second stage”, “the docking jaws 130a, 130b self-align to refine the gross alignment” which corresponds to Applicant’s “rigid joint”, see para. 0107 citation above in the rejection to claim 12 and “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, wherein during “gross alignment”, the UAVs are “generally, but not precisely aligned” which corresponds to Applicant’s “flexible joint”).

Regarding claim 14, Kirkbride further teaches receiving data indicating a quantity of other interconnectable flying vehicles (“number…of individual UAVs”, see para. 0065 citation below) connected with the second interconnectable flying vehicle (“The UAV cluster 10 may comprise any number and type of individual UAVs 12, 14, 16 needed or desired. According to aspects of the present disclosure, however, the number, type, and position of the individual UAVs 12, 14, 16 within the UAV cluster 10 depends on the particular mission intended for UAV cluster 10”, para. 0065.

Regarding claim 17, Kirkbride further teaches wherein reconfiguring the control model comprises receiving one or more control signals from a separate controller (“processing circuitry 82”, Fig. 10) (“FIG. 10 is a functional block diagram illustrating some component parts of a computing device 80 configured to implement method 60 according to one aspect of the present disclosure”, para. .090, “a user of computing device 80 is able to select a mission to be assigned to a given UAV cluster 10, as well as input any parameters needed to ensure UAV cluster 10 completes its assigned mission successfully”, para. 0093).

Regarding claim 18, Kirkbride further teaches detecting an operating status (“position and/or orientation”, see para. 0115 citation below) of the second interconnectable flying vehicle and configuring the control model based at least in part on the operating status of the second interconnectable flying vehicle (“In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142). As previously described, such detection can be accomplished using one or more proximity sensors, or using any means known in the art. Once docking-jaw servo control circuit 122a has detected another UAV in close proximity, data is exchanged with the other UAV (box 144). Such data can include any information needed or desired, but in one aspect, comprises the ID of the UAV, as well as the position and/or orientation of the UAV”, para. 0115).

Regarding claim 19, Kirkbride further wherein detecting the presence of a second interconnectable flying vehicle connected with the first interconnectable flying vehicle via the joint comprises receiving a data signal (“data communications”, see para. 0068 citation above in the rejection to claim 11) from the second interconnectable flying vehicle via a data connection (“cables, wires, and/or other connection-related hardware”, see para. 0073 citation below) within the joint (“Further, the interior of infrastructure span 22 can be at least partially hollow thereby functioning as a pathway for the cables, wires, and/or other connection-related hardware needed by the individual UAVs to communicate and share resources”, para. 0073).

Regarding claim 20, Kirkbride further teaches wherein detecting the presence of a second interconnectable flying vehicle connected with the first interconnectable flying vehicle via the joint comprises receiving a wireless data signal (“data”, see para. 0115 citation below) from the second interconnectable flying vehicle (“In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142). As previously described, such detection can be accomplished using one or more proximity sensors, or using any means known in the art. Once docking-jaw servo control circuit 122a has detected another UAV in close proximity, data is exchanged with the other UAV (box 144). Such data can include any information needed or desired, but in one aspect, comprises the ID of the UAV, as well as the position and/or orientation of the UAV”, para. 0115).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 2019/0389575 A1) in view of Araújo et al. (US 2021/0255644 A1), hereafter referred to as Araújo.
Regarding claim 8, Kirkbride further teaches wherein the first and/or second interconnectable flying vehicles comprise a camera (“sensor 46”, Fig. 7A-7B”, “, the sensor 46 can comprise any sensor known in the art including, but not limited to, a camera”, para. 0085), but does not explicitly teach wherein reconfiguring the control model comprises: 
detecting that the second interconnectable flying vehicle comprises a camera; and implementing a control model configured for stable repositioning of the camera.

However, Araújo teaches determining control parameters for formation of multiple UAVs, comprising:
a first interconnectable flying vehicle (“first UAV 2a”, Fig. 1), and a second interconnectable flying vehicle (“second UAV 2b”, Fig. 1) connected with the first interconnectable flying vehicle (“FIG. 1 is a schematic diagram illustrating an environment in which embodiments presented herein can be applied for a formation 3 of three UAVs 2a-c”, para. 0048, “The formation comprises at least two physically connected UAVs, e.g. as illustrated in FIG. 1 and FIG. 2. All UAVs of the formation can form part of a single plane to simplify calculations”, para. 0072);
detecting that the second interconnectable flying vehicle comprises a camera (“camera”, see para. 0079 citation below)
(“FIGS. 4A-B are flow charts illustrating methods for determining control parameters for controlling flight of a formation of UAVs”, para. 0059, “In a determine UAVs step 40 of FIG. 4A, the control device determines the UAVs forming part of the formation. In one embodiment, when a new connection is established, the UAVs trigger a broadcast of a message. In this way, a UAV first detects the attachment of a connection”, para. 0072, “In an acquire inertial data step 44, the control device acquires inertial data from Inertial Measurement Units, IMUs, of each one of the UAVs of the formation”, para. 0078, Optionally, this step comprises acquiring visual data from a visual sensor of the UAV. The visual data can be acquired for one of the UAVs, some of the UAVs or all of the UAVs. When it is sufficient that visual data is acquired for only one of the UAVs, only that UAV needs to comprise a visual sensor (e.g. camera) and the other UAVs can be of a simpler and cheaper configuration without any visual sensor”, para. 0079; and 
implementing a control model configured for stable repositioning of the camera
(“In one embodiment, when there are multiple visual sensors, the thrust is applied in step 42 in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, para. 0080).
Both Kirkbride and Araújo teach multiple UAVs configured to operate as a unit, and both teach determining a connection has been made between at least two UAVs of the multiple UAVs. Thus, since Kirkbride teaches the “The sensor 46 is configured to sense a surrounding environment of the UAV cluster 10” (para. 0085), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kirkbride with the teachings of Araújo by implementing the applied “thrust” based on the acquiring of “visual data”, as taught by Araújo (para. 0079-0080) into the method of Kirkbride. The motivation for doing so would be so that “when there are multiple visual sensors, the thrust is applied…in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, as taught by Araújo (para. 0080).

Regarding claim 15, Kirkbride further teaches wherein the first and/or second interconnectable flying vehicles comprise a camera (“sensor 46”, Fig. 7A-7B”, “, the sensor 46 can comprise any sensor known in the art including, but not limited to, a camera”, para. 0085), but does not explicitly teach receiving data indicating that the second interconnectable flying vehicle comprises a camera.


a first interconnectable flying vehicle (“first UAV 2a”, Fig. 1), and a second interconnectable flying vehicle (“second UAV 2b”, Fig. 1) connected with the first interconnectable flying vehicle (“FIG. 1 is a schematic diagram illustrating an environment in which embodiments presented herein can be applied for a formation 3 of three UAVs 2a-c”, para. 0048, “The formation comprises at least two physically connected UAVs, e.g. as illustrated in FIG. 1 and FIG. 2. All UAVs of the formation can form part of a single plane to simplify calculations”, para. 0072);
receiving data indicating that the second interconnectable flying vehicle comprises a camera (“camera”, see para. 0079 citation below)
 (“FIGS. 4A-B are flow charts illustrating methods for determining control parameters for controlling flight of a formation of UAVs”, para. 0059, “In a determine UAVs step 40 of FIG. 4A, the control device determines the UAVs forming part of the formation. In one embodiment, when a new connection is established, the UAVs trigger a broadcast of a message. In this way, a UAV first detects the attachment of a connection”, para. 0072, “In an acquire inertial data step 44, the control device acquires inertial data from Inertial Measurement Units, IMUs, of each one of the UAVs of the formation”, para. 0078, Optionally, this step comprises acquiring visual data from a visual sensor of the UAV. The visual data can be acquired for one of the UAVs, some of the UAVs or all of the UAVs. When it is sufficient that visual data is acquired for only one of the UAVs, only that UAV needs to comprise a visual sensor (e.g. camera) and the other UAVs can be of a simpler and cheaper configuration without any visual sensor”, para. 0079. 
Both Kirkbride and Araújo teach multiple UAVs configured to operate as a unit, and both teach determining a connection has been made between at least two UAVs of the multiple UAVs. Thus, since Kirkbride teaches the “The sensor 46 is configured to sense a surrounding environment of the UAV 

Regarding claim 16, Araújo further teaches wherein reconfiguring a control model comprises implementing a control model configured for stable repositioning of the camera (“In one embodiment, when there are multiple visual sensors, the thrust is applied in step 42 in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, para. 0080).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 2019/0389575 A1) in view of Valentino, III et al. (US 2021/0255644 A1), hereafter referred to as Valentino.
Regarding claim 9, Kirkbride does not explicitly teach: 
detecting a failing third interconnectable flying vehicle within the flying surface; and 
reconfiguring the control model of the first interconnectable flying vehicle to support the failing third interconnectable flying vehicle.

However, Valentino teaches coordinated labor activities using drones, comprising:
a first interconnectable flying vehicle (“supervisor drone 104”, Fig. 1), and a second interconnectable flying vehicle (“drone 106”, Fig. 1) connected with the first interconnectable flying vehicle (“in FIG. 1, an indication of a request for a service to be performed by the drones 104, 106, and 108 may be received…In response to the received indication, the drones 104, 106, and 108 may activate a coordination protocol”, para. 0033);
detecting a failing third interconnectable flying vehicle (“drone malfunction”, see para. 0028 citation below, see Fig. 1 which teaches at least three drones) 
(“The drone designated as the supervisor (here on out, supervisor drone) may perform various supervisory type roles….the supervisor drone may monitor the other drones for any issues such as, but not limited to, mechanical and/or electrical malfunction (e.g., a propeller break, motor malfunction, battery drain, not performing the proper task, etc.). The supervisor drone may be configured to be capable of jumping in and completing tasks and/or services that another drone was not able to complete (e.g., drone malfunction)”, para. 0028); and 
reconfiguring the control model of the first interconnectable flying vehicle to support the failing third interconnectable flying vehicle (“supervisor drone may be configured to be capable of jumping in and completing tasks and/or services”, see para. 0028 citation above).
Both Kirkbride and Valentino teach multiple UAVs configured to operate as a unit, and both teach the multiple UAVs are configured to be controlled to complete a job (“mission” of Kirkbride, at least para. 0065, and “coordinated protocol” of Valentino, para. 0033). Thus, since Kirkbride teaches “a “master UAV” configured to control all UAVs in the UAV cluster 10” (para. 0098), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kirkbride with the teachings of Valentino by implementing control of this “master UAV” within the “UAV cluster” of Kirbride by supporting a malfunctioning UAV, as taught by Valentino (para. 0028). The motivation for doing so would be so that the mission would be completed even if one UAV of the plurality of UAVs has an “electrical and/or mechanical malfunction”, as taught by Valentino (para. 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665